UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM10–Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH31, 2009 o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER 333–110441 THE SHERIDAN GROUP,INC. (Exact name of registrant as specified in its charter) Maryland 52–1659314 (State or other jurisdiction of incorporation ororganization) (I.R.S. Employer Identification No.) 11311 McCormick Road, Suite260 Hunt Valley, Maryland 21031–1437 (Address of principal executive offices) (Zip Code) 410–785–7277 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesoNox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filerx (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act.)YesoNox There was 1 share of Common Stock outstanding as of May15, 2009. The Sheridan Group,Inc. and Subsidiaries Quarterly Report For the Quarter Ended March31, 2009 INDEX Page PARTI — FINANCIAL INFORMATION 3 Item1. Financial Statements: 3 Condensed Consolidated Balance Sheets at March31, 2009 and December31, 2008 (unaudited) 3 Condensed Consolidated Statements of Operations for the three months ended March31, 2009 and 2008 (unaudited) 4 Condensed Consolidated Statement of Changes in Stockholder’s Equity for the three months ended March 31, 2009 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the three months ended March31, 2009 and 2008 (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item3. Quantitative and Qualitative Disclosures About Market Risk 19 Item4T. Controls and Procedures 19 PARTII — OTHER INFORMATION 20 Item1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item3. Defaults Upon Senior Securities 20 Item4. Submission of Matters to a Vote of Security Holders 20 Item5. Other Information 20 Item6. Exhibits 20 SIGNATURE 21 2 Index PARTI — FINANCIAL INFORMATION Item1.Financial Statements. THE SHERIDAN GROUP,INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, Assets Current assets Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $1,118,787 and $1,080,208, respectively Due from parent Due from affiliated companies - Inventories, net Other current assets Refundable income taxes Total current assets Property, plant and equipment, net Intangibles, net Goodwill Deferred financing costs, net Due from parent - non current - Due from affiliated companies - non current - Other assets Total assets $ $ Liabilities Current liabilities Accounts payable $ $ Accrued expenses Working capital facility - Total current liabilities Notes payable Deferred income taxes and other liabilities Total liabilities Stockholder's Equity Common stock, $0.01 par value; 100 shares authorized; 1 share issued and outstanding - - Additional paid-in capital Accumulated deficit ) ) Total stockholder's equity Total liabilities and stockholder's equity $ $ The accompanying notes are an integral partof the consolidated financial statements. 3 Index THE SHERIDAN GROUP,INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS
